DETAILED ACTION

Claims 1-20 are pending in this Office action.

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 


	Claims 1-20 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 respectively of Patent Application No. 10/599,735 B2, 9,965,561 B2, 9,268,862 B2, 8,751,473 B2 and 8,832,055 B1.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed language of 1-20 of the instant application are similar to the limitations in claims 1-20 of Patent Application No. 10/599,735 B2, 9,965,561 B2, 9,268,862 B2, 8,751,473 B2 and 8,832,055 B1.  Specially, the claimed language of  “sending, by a first computing device to a second computing device, a browser-executable component, wherein the browser-executable component is configured to be executed in response to a browser accessing a web page, wherein the browser-executable component is further configured to obtain search query usage data corresponding to search queries originating at the second computing device and to generate a search record for transmission to the first computing device; receiving, by the first computing device, the search record, wherein the search record includes the search query usage data obtained by the browser-executable component as of the time of the receiving; storing, by the first computing device, search activity data comprising a collection of search records that includes the search record, wherein the search records in the search activity data are indexed in a manner that does not identify a user of the second computing device; and ranking search results responsive to [[the]] a search query originating at the second computing device based, at least in part, on the search activity data” as recited in claim 1 of the instant applicant is similar to the limitations of “sending, by one or more first computing devices to a second computing device, a browser- 10/599,735 B2, 9,965,561 B2, 9,268,862 B2, 8,751,473 B2 and 8,832,055 B1. 


                                                               









                                                                           Conclusion
3.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


                                                      









                                                         Contact Information
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T NGUYEN whose telephone number is (571)270-1757.  The examiner can normally be reached on Mon-Thurs 6-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the 
examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from 
the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 04, 2021
/KIM T NGUYEN/Primary Examiner, Art Unit 2153